UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05549 REYNOLDS FUNDS, INC. (Exact name of Registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd. #403 Las Vegas, NV 89109 (Name and address of agent for service) 1-415-265-7167 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: December 31, 2014 Item 1. Schedule of Investments. Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS December 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS - 98.9%(a) COMMON STOCKS - 98.2%(a) Aerospace & Defense - 1.8% The Boeing Company $ General Dynamics Corporation Honeywell International, Inc. Huntington Ingalls Industries, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corporation Northrop Grumman Corporation Raytheon Company Rockwell Collins, Inc. Spirit AeroSystems Holdings, Inc., Class A* TASER International, Inc.* Teledyne Technologies, Inc.* Textron, Inc. United Technologies Corporation Air Freight & Logistics - 1.4% C.H. Robinson Worldwide, Inc. FedEx Corporation United Parcel Service, Inc., Class B Airlines - 4.2% Alaska Air Group, Inc. Allegiant Travel Company American Airlines Group, Inc. China Eastern Airlines Corporation, Ltd. - ADR* China Southern Airlines Company, Ltd. - SP-ADR Delta Air Lines, Inc. Hawaiian Holdings, Inc.* JetBlue Airways Corporation* Ryanair Holdings plc - SP-ADR* Southwest Airlines Company Spirit Airlines, Inc.* United Continental Holdings, Inc.* Virgin America, Inc.* Auto Components - 0.1% The Goodyear Tire & Rubber Company Automobiles - 0.5% Tesla Motors, Inc.* Banks - 1.7% Bank of America Corporation Citigroup, Inc. East West Bancorp, Inc. Fifth Third Bancorp Huntington Bancshares, Inc. JPMorgan Chase & Company KeyCorp PNC Financial Services Group, Inc. Regions Financial Corporation SunTrust Banks, Inc. SVB Financial Group* Synovus Financial Corporation Texas Capital Bancshares, Inc.* U.S. Bancorp Wells Fargo & Company WesBanco, Inc. Zions Bancorporation Beverages - 1.1% Coca-Cola Bottling Company Consolidated The Coca-Cola Company Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A* Dr. Pepper Snapple Group, Inc. Monster Beverage Corporation* PepsiCo, Inc. Biotechnology - 6.6% ACADIA Pharmaceuticals, Inc.* Achillion Pharmaceuticals, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes plc* Amgen, Inc. BioCryst Pharmaceuticals, Inc.* Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Celgene Corporation* Celldex Therapeutics, Inc.* Clovis Oncology, Inc.* Cubist Pharmaceuticals, Inc.* Exact Sciences Corporation* Gilead Sciences, Inc.* Incyte Corporation* Intercept Pharmaceuticals, Inc.* Intrexon Corporation* Isis Pharmaceuticals, Inc.* Medivation, Inc.* NewLink Genetics Corporation* Pharmacyclics, Inc.* Puma Biotechnology, Inc.* Receptos, Inc.* Regeneron Pharmaceuticals, Inc.* Repligen Corporation* Sarepta Therapeutics, Inc.* Seattle Genetics, Inc.* United Therapeutics Corporation* Vertex Pharmaceuticals, Inc.* Building Products - 0.3% A.O. Smith Corporation Lennox International, Inc. Masco Corporation Owens Corning Capital Markets - 3.1% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. The Bank of New York Mellon Corporation BlackRock, Inc. The Charles Schwab Corporation E*TRADE Financial Corporation* Franklin Resources, Inc. The Goldman Sachs Group, Inc. Janus Capital Group, Inc. KKR & Company L.P. Legg Mason, Inc. Morgan Stanley Piper Jaffray Companies, Inc.* Raymond James Financial, Inc. SEI Investments Company State Street Corporation T. Rowe Price Group, Inc. TD Ameritrade Holding Corporation Virtus Investment Partners, Inc. Chemicals - 1.9% Agrium, Inc. Air Products & Chemicals, Inc. Airgas, Inc. E.I. du Pont de Nemours & Company Ecolab, Inc. FMC Corporation International Flavors & Fragrances, Inc. Monsanto Company The Mosaic Company PPG Industries, Inc. RPM International, Inc. The Scotts Miracle-Gro Company, Class A The Sherwin-Williams Company Sigma-Aldrich Corporation The Valspar Corporation Commercial Services & Supplies - 0.8% Cintas Corporation KAR Auction Services, Inc. Rollins, Inc. Stericycle, Inc.* Waste Connections, Inc. Waste Management, Inc. Communications Equipment - 1.6% Brocade Communications Systems, Inc. Ciena Corporation* Cisco Systems, Inc. F5 Networks, Inc.* Infinera Corporation* InterDigital, Inc. NETGEAR, Inc.* Palo Alto Networks, Inc.* Plantronics, Inc. QUALCOMM, Inc. Riverbed Technology, Inc.* Sierra Wireless, Inc.* ViaSat, Inc.* Construction & Engineering - 0.0% Fluor Corporation Construction Materials - 0.0% Martin Marietta Materials, Inc. Consumer Finance - 0.6% American Express Company Capital One Financial Corporation Credit Acceptance Corporation* Discover Financial Services Containers & Packaging - 0.1% Crown Holdings, Inc.* Rock-Tenn Company, Class A Sealed Air Corporation Distributors - 0.3% Genuine Parts Company Diversified Consumer Services - 0.0% Sotheby’s Electric Utilities - 0.1% Portland General Electric Company The Southern Company Electrical Equipment - 0.2% Sensata Technologies Holding N.V.* SolarCity Corporation* Electronic Equipment, Instruments & Components - 0.6% Amphenol Corporation, Class A Avnet, Inc. CDW Corporation of Delaware Corning, Inc. Itron, Inc.* Rogers Corporation* Sanmina Corporation* Zebra Technologies Corporation, Class A* Energy Equipment & Services - 0.1% Baker Hughes, Inc. Nabors Industries, Ltd. National-Oilwell Varco, Inc. Schlumberger, Ltd. Financial Services - Diversified - 1.3% Berkshire Hathaway, Inc., Class B* CME Group, Inc. IntercontinentalExchange Group, Inc. The NASDAQ OMX Group, Inc. Food & Staples Retailing - 2.6% The Andersons, Inc. Casey’s General Stores, Inc. Costco Wholesale Corporation CVS Health Corporation The Fresh Market, Inc.* The Kroger Company Rite Aid Corporation* SUPERVALU, Inc.* Sysco Corporation United Natural Foods, Inc.* Walgreens Boots Alliance, Inc. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products - 1.3% Archer-Daniels-Midland Company Bunge, Ltd. Dean Foods Company Diamond Foods, Inc.* General Mills, Inc. The Hain Celestial Group, Inc.* J&J Snack Foods Corporation The J.M. Smucker Company John B. Sanfilippo & Son, Inc. Kellogg Company Keurig Green Mountain, Inc. Kraft Foods Group, Inc. McCormick & Company, Inc., Non Voting Shares Mead Johnson Nutrition Company Mondelez International, Inc., Class A TreeHouse Foods, Inc.* WhiteWave Foods Company* Gas Utilities - 0.1% Chesapeake Utilities Corporation Questar Corporation UGI Corporation Health Care Equipment & Supplies - 2.8% Abbott Laboratories Becton, Dickinson and Company C.R. Bard, Inc. Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corporation* Hologic, Inc.* IDEXX Laboratories, Inc.* Intuitive Surgical, Inc.* Medtronic, Inc. NuVasive, Inc.* ResMed, Inc. Sirona Dental Systems, Inc.* The Spectranetics Corporation* STERIS Corporation Stryker Corporation Varian Medical Systems, Inc.* Zimmer Holdings, Inc. Health Care Providers & Services - 3.8% Acadia Healthcare Company, Inc.* Aetna, Inc. Air Methods Corporation* AmerisourceBergen Corporation Anthem, Inc. Brookdale Senior Living, Inc.* Cardinal Health, Inc. Centene Corporation* Cigna Corporation Community Health Systems, Inc.* DaVita HealthCare Partners, Inc.* Express Scripts Holding Company* Fresenius Medical Care AG & Company KGaA - ADR HCA Holdings, Inc.* Henry Schein, Inc.* Humana, Inc. Laboratory Corporation of America Holdings* LifePoint Hospitals, Inc.* McKesson Corporation Molina Healthcare, Inc.* MWI Veterinary Supply, Inc.* Omnicare, Inc. Patterson Companies, Inc. Quest Diagnostics Inc. Tenet Healthcare Corporation* UnitedHealth Group, Inc. Universal Health Services, Inc., Class B VCA, Inc.* WellCare Health Plans, Inc.* Health Care Technology - 0.8% athenahealth, Inc.* Cerner Corporation* Hotels, Restaurants & Leisure - 6.7% BJ’s Restaurants Inc.* Bob Evans Farms, Inc. Brinker International, Inc. Buffalo Wild Wings, Inc.* Carnival Corporation The Cheesecake Factory, Inc. Chipotle Mexican Grill, Inc.* Choice Hotels International, Inc. Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. Denny’s Corporation* Diamond Resorts International, Inc.* DineEquity, Inc. Domino’s Pizza, Inc. Dunkin’ Brands Group, Inc. Hilton Worldwide Holdings, Inc.* Homeinns Hotel Group - ADR* Hyatt Hotels Corporation, Class A* InterContinental Hotels Group plc - ADR Jack in the Box, Inc. Jamba, Inc.* LIFE TIME FITNESS, Inc.* Marriott International, Inc., Class A Marriott Vacations Worldwide Corporation McDonald’s Corporation MGM Resorts International* Noodles & Company* Norwegian Cruise Line Holdings, Ltd.* Panera Bread Company, Class A* Papa John’s International, Inc. Popeyes Louisiana Kitchen, Inc.* Red Robin Gourmet Burgers, Inc.* 19 Restaurant Brands International L.P.* Royal Caribbean Cruises, Ltd. Ruth’s Hospitality Group, Inc. Starbucks Corporation Starwood Hotels & Resorts Worldwide, Inc. Texas Roadhouse, Inc. Wyndham Worldwide Corporation Wynn Resorts, Ltd. Yum! Brands, Inc. Household Durables - 1.4% D.R. Horton, Inc. GoPro, Inc., Class A* Jarden Corporation* La-Z-Boy, Inc. Leggett & Platt, Inc. Lennar Corporation, Class A Mohawk Industries, Inc.* Newell Rubbermaid, Inc. PulteGroup, Inc. The Ryland Group, Inc. Sony Corporation - SP-ADR Tempur Sealy International, Inc.* Toll Brothers, Inc.* Tupperware Brands Corporation Whirlpool Corporation Household Products - 1.5% Church & Dwight Company, Inc. The Clorox Company Colgate-Palmolive Company Energizer Holdings, Inc. Kimberly-Clark Corporation The Procter & Gamble Company WD-40 Company Industrial Conglomerates - 0.8% 3M Company Danaher Corporation General Electric Company Insurance - 2.3% ACE, Ltd. Aflac, Inc. The Allstate Corporation American International Group, Inc. China Life Insurance Company, Ltd. - ADR The Chubb Corporation eHealth, Inc.* FBL Financial Group, Inc., Class A The Hartford Financial Services Group, Inc. Lincoln National Corporation Marsh & McLennan Companies, Inc. MetLife, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. The Travelers Companies, Inc. Unum Group Internet & Catalog Retail - 4.1% Amazon.com, Inc.* Ctrip.com International, Ltd. - ADR* Expedia, Inc. Groupon, Inc.* HSN, Inc. JD.com, Inc. - ADR* Lands’ End, Inc.* Liberty Interactive Corporation, Class A* Liberty Ventures, Series A* Netflix, Inc.* The Priceline Group, Inc.* TripAdvisor, Inc.* Vipshop Holdings, Ltd. - ADS* Internet Software & Services - 6.8% Akamai Technologies, Inc.* Alibaba Group Holding, Ltd. - SP-ADR* Baidu, Inc. - SP-ADR* Bitauto Holdings, Ltd. - ADR* China Finance Online Company, Ltd. - ADR*^ Cimpress N.V.* eBay, Inc.* Equinix, Inc.* Facebook, Inc., Class A* Google, Inc., Class A* Google, Inc., Class C* IAC/InterActiveCorp LinkedIn Corporation, Class A* MercadoLibre, Inc. NetEase, Inc. - ADR Pandora Media, Inc.* Rackspace Hosting, Inc.* SINA Corporation* Sohu.com, Inc.* Stamps.com, Inc.* VeriSign, Inc.* WebMD Health Corporation* Yahoo!, Inc.* Yandex N.V., Class A* Yelp, Inc.* Zillow, Inc., Class A* IT Services - 3.4% Automatic Data Processing, Inc. Broadridge Financial Solutions, Inc. Cognizant Technology Solutions Corporation, Class A* DST Systems, Inc. Fidelity National Information Services, Inc. Fiserv, Inc.* Gartner, Inc.* Genpact, Ltd.* Infosys, Ltd. - SP-ADR International Business Machines Corporation Jack Henry & Associates, Inc. MasterCard, Inc., Class A Paychex, Inc. Sykes Enterprises, Inc.* Vantiv, Inc., Class A* VeriFone Systems, Inc.* Visa, Inc., Class A The Western Union Company Leisure Products - 0.2% Hasbro, Inc. Polaris Industries, Inc. Life Sciences Tools & Services - 0.5% Affymetrix, Inc.* Agilent Technologies, Inc. Illumina, Inc.* Mettler-Toledo International, Inc.* PAREXEL International Corporation* Thermo Fisher Scientific, Inc. Waters Corporation* Machinery - 1.5% Caterpillar, Inc. Cummins, Inc. IDEX Corporation Illinois Tool Works, Inc. Ingersoll-Rand plc The Manitowoc Company, Inc. PACCAR, Inc. Pall Corporation Parker Hannifin Corporation Snap-On, Inc. Stanley Black & Decker, Inc. Wabtec Corporation Media - 2.4% Comcast Corporation, Class A DIRECTV* Discovery Communications, Inc., Class A* Discovery Communications, Inc., Class C* DISH Network Corporation, Class A* IMAX Corporation* The Interpublic Group of Companies, Inc. Liberty Global plc, Class A* Liberty Global plc, Series C* Lions Gate Entertainment Corporation Live Nation Entertainment, Inc.* The Madison Square Garden Company, Class A* Morningstar, Inc. Omnicom Group, Inc. Sirius XM Holdings, Inc.* Starz, Class A* Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc., Class A Twenty-First Century Fox, Inc., Class B Viacom, Inc., Class B The Walt Disney Company Metals & Mining - 0.3% Aluminum Corporation of China, Ltd. - ADR* AngloGold Ashanti, Ltd. - SP-ADR* Cliffs Natural Resources, Inc. Freeport-McMoRan, Inc. Goldcorp, Inc. IAMGOLD Corporation* Kinross Gold Corporation* New Gold, Inc.* Pan American Silver Corporation Silver Standard Resources, Inc.* Silver Wheaton Corporation Vale SA - SP-ADR Walter Energy, Inc. Yamana Gold, Inc. Multiline Retail - 1.6% Dillard’s, Inc., Class A Dollar General Corporation* Dollar Tree, Inc.* Kohl’s Corporation Macy’s, Inc. Nordstrom, Inc. Target Corporation Multi-Utilities - 0.1% Dominion Resources, Inc. SCANA Corporation Wisconsin Energy Corporation Oil, Gas & Consumable Fuels - 0.1% Cimarex Energy Company Enbridge, Inc. Occidental Petroleum Corporation Paper & Forest Products - 0.1% International Paper Company Personal Products - 0.0% Coty, Inc., Class A Nu Skin Enterprises, Inc., Class A Pharmaceuticals - 3.3% AbbVie, Inc. Allergan, Inc. Avanir Pharmaceuticals, Inc.* Bristol-Myers Squibb Company Dr. Reddy’s Laboratories, Ltd. - ADR Eli Lilly and Company Jazz Pharmaceuticals plc* Johnson & Johnson Mallinckrodt plc* Merck & Company, Inc. Novartis AG - SP-ADR Perrigo Company plc Pfizer, Inc. Salix Pharmaceuticals, Ltd.* Shire plc- ADR Teva Pharmaceutical Industries, Ltd. - SP-ADR Valeant Pharmaceuticals International, Inc.* Professional Services - 0.4% 51job, Inc. - ADR* Equifax, Inc. Nielsen N.V. On Assignment, Inc.* Robert Half International, Inc. Towers Watson & Company, Class A Real Estate Management & Development - 0.1% Jones Lang LaSalle, Inc. Road & Rail - 1.4% Avis Budget Group, Inc.* Canadian National Railway Company Canadian Pacific Railway, Ltd. CSX Corporation Hertz Global Holdings, Inc.* Kansas City Southern Landstar System, Inc. Norfolk Southern Corporation Old Dominion Freight Line, Inc.* Saia, Inc.* Swift Transportation Company* Union Pacific Corporation Semiconductors & Semiconductor Equipment - 4.3% Altera Corporation Ambarella, Inc.* Applied Materials, Inc. ARM Holdings plc - SP-ADR ASML Holding N.V. - NYS Atmel Corporation* Avago Technologies, Ltd. Broadcom Corporation, Class A Cavium, Inc.* Cypress Semiconductor Corporation First Solar, Inc.* Integrated Device Technology, Inc.* Intel Corporation JA Solar Holdings Company, Ltd. - ADR* KLA-Tencor Corporation Lam Research Corporation Linear Technology Corporation Micrel, Inc. Micron Technology, Inc.* NVIDIA Corporation NXP Semiconductors N.V.* ON Semiconductor Corporation* PMC-Sierra, Inc.* RF Micro Devices, Inc.* Skyworks Solutions, Inc. SunPower Corporation* Synaptics, Inc.* Teradyne, Inc. Texas Instruments, Inc. TriQuint Semiconductor, Inc.* Xilinx, Inc. Yingli Green Energy Holding Company, Ltd. - ADR* Software - 3.2% Adobe Systems, Inc.* Autodesk, Inc.* Cadence Design Systems, Inc.* Check Point Software Technologies, Ltd.* Citrix Systems, Inc.* CommVault Systems, Inc.* Electronic Arts, Inc.* FactSet Research Systems, Inc. Fair Isaac Corporation FireEye, Inc.* Fortinet, Inc.* Informatica Corporation* Intuit, Inc. Microsoft Corporation NetSuite, Inc.* Open Text Corporation Oracle Corporation Qlik Technologies, Inc.* Red Hat, Inc.* Salesforce.com, Inc.* SAP SE - SP-ADR Solarwinds, Inc.* Symantec Corporation Synchronoss Technologies, Inc.* Synopsys, Inc.* Take-Two Interactive Software, Inc.* The Ultimate Software Group, Inc.* VASCO Data Security International, Inc.* Verint Systems, Inc.* Zynga, Inc., Class A* Specialty Retail - 6.2% Advance Auto Parts, Inc. Asbury Automotive Group, Inc.* AutoNation, Inc.* AutoZone, Inc.* Barnes & Noble, Inc.* Bed Bath & Beyond, Inc.* Best Buy Company, Inc. Borders Group, Inc.* (b) – CarMax, Inc.* The Children’s Place Retail Stores, Inc. CST Brands, Inc. Dick’s Sporting Goods, Inc. Foot Locker, Inc. The Gap, Inc. Group 1 Automotive, Inc. The Home Depot, Inc. L Brands, Inc. Lithia Motors, Inc., Class A Lowe’s Companies, Inc. Lumber Liquidators Holdings, Inc.* The Michaels Companies, Inc.* Office Depot, Inc.* O’Reilly Automotive, Inc.* Outerwall, Inc.* The Pep Boys-Manny, Moe & Jack* PetSmart, Inc. Pier 1 Imports, Inc. Rent-A-Center, Inc. Restoration Hardware Holdings, Inc.* Ross Stores, Inc. Sally Beauty Holdings, Inc.* Select Comfort Corporation* Signet Jewelers, Ltd. Sonic Automotive, Inc., Class A Staples, Inc. Tiffany & Company The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc.* Williams-Sonoma, Inc. Zumiez, Inc.* Technology Hardware, Storage & Peripherals - 3.1% Apple, Inc. Avid Technology, Inc.* EMC Corporation Hewlett-Packard Company Lexmark International, Inc., Class A NetApp, Inc. Seagate Technology plc Western Digital Corporation Telecommunication Services - Diversifed - 0.1% 8x8, Inc.* BCE, Inc. IDT Corporation, Class B Level 3 Communications, Inc.* Textiles, Apparel & Luxury Goods - 2.1% Coach, Inc. Deckers Outdoor Corporation* Fossil Group, Inc.* G-III Apparel Group, Ltd.* Gildan Activewear, Inc. Hanesbrands, Inc. Kate Spade & Company* lululemon athletica, Inc.* NIKE, Inc., Class B PVH Corporation Ralph Lauren Corporation Under Armour, Inc., Class A* VF Corporation Trading Companies & Distributors - 0.2% Fastenal Company W.W. Grainger, Inc. Water Utilities - 0.2% American Water Works Company,Inc. Aqua America, Inc. TOTAL COMMON STOCKS (cost $113,009,894) PUBLICLY TRADED PARTNERSHIPS - 0.0%(a) Capital Markets - 0.0% Fortress Investment Group LLC, Class A TOTAL PUBLICLY TRADED PARTNERSHIPS (cost $11,264) REITS - 0.6%(a) Real Estate Investment Trusts - 0.6% Boston Properties, Inc. Extra Space Storage, Inc. Host Hotels & Resorts, Inc. Iron Mountain, Inc. The Macerich Company OMEGA Healthcare Investors, Inc. Public Storage Regency Centers Corporation Simon Property Group, Inc. TOTAL REITS (cost $918,692) WARRANTS - 0.1%(a) American International Group, Inc., Expiration Date - 01/19/21, Exercise Price - $45.00* TOTAL WARRANTS (cost $47,259) TOTAL LONG-TERM INVESTMENTS - 98.9% (cost $113,987,109) Cash and receivables, less liabilities - 1.1%(a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ^ Passive Foreign Investment Company (PFIC) (a) Percentages for the various classifications relate to net assets. (b) This security was fair valued as determined by the adviser using procedures approved by the Board of Directors and is classified as level 3.As of December 31, 2014, the value of this security was $0 which represents 0.0% of total net assets. ADR - Unsponsored American Depositary Receipt ADS - American Depositary Share AG - German Corporation L.P. - Limited Partnership N.V. - Dutch Public Limited Liability Co. NYS - New York Registered Shares plc - Public Limited Company SP-ADR - Sponsored American Depositary Receipt The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI & S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2014, was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements in the Fund's most recent annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2014, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks Publicly Traded Partnerships REITS Warrants Total Level 1 Level 2 – Level 3 – Common Stocks (a) Total ^ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31, 2014. The following is a reconciliation of Level 3 assets for which significant observable inputs were used to determine fair value. Description Investments Balance as of September 30, 2014 $ (a) Change in unrealized (depreciation) Balance as of December 31, 2014 $ (a) Significant unobservable valuation inputs developed by the Board of Directors for material Level 3 investments as of December 31, 2014, are as follows: Fair Value at Unobservable Description December 31, 2014 Valuation Technique Input Range Security valued Company filed Common Stock - (a) at zero bankruptcy 0.00-0.00 (a)Value is less than $0.50. ^Please refer to the Schedule of Investments to view common stocks and publicly traded partnerships segregated by industry type. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/ChiefFinancial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financialreporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarterthat have materially affected, or are reasonably likely to materiallyaffect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Reynolds Funds, Inc. By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, President Date02/26/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, President Date02/26/15 By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, Treasurer Date02/26/15
